Citation Nr: 0733992	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  03-08 428A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for bilateral hearing loss from May 24, 2001 to September 19, 
2004.

2.  Entitlement to an initial rating in excess of 50 percent 
for bilateral hearing loss from September 20, 2004 to March 
27, 2005.

3.  Entitlement to an initial rating in excess of 60 percent 
for bilateral hearing loss from March 28, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from June 1952 to 
June 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
bilateral hearing loss, and assigned a 30 percent rating 
effective May 24, 2001; and granted service connection for 
tinnitus and assigned a 10 percent rating effective May 24, 
2000.  

In March 2004, the Board remanded the case to the RO for 
further development, including sending the veteran a 
statement of the case on the issues of entitlement to an 
effective date prior to May 24, 2001, for the grant of 
service connection for bilateral hearing loss; and an 
effective date prior to May 24, 2000, for the grant of 
service connection for tinnitus.  A statement of the case on 
these issues was mailed to the veteran on January 3, 2006.  
However, he did not file a substantive appeal.  Therefore, 
these issues are not currently before the Board and will not 
be addressed herein.  

In March 2004, the Board also remanded the issue of 
entitlement to an initial rating in excess of 30 percent for 
bilateral hearing loss.  In a June 2005 rating decision, the 
RO granted a 50 percent rating for bilateral hearing loss, 
effective September 20, 2004; and a 60 percent rating for 
bilateral hearing loss, effective March 28, 2005.  As such, 
the veteran has essentially been assigned staged ratings for 
his bilateral hearing loss.  Accordingly, the issue has been 
separated as indicated on the initial page of this decision.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings).  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1952 to June 1956.  

2.  On October 4, 2006, the Board was notified that the 
appellant died in July 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits 
of this appeal or to any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106 (2007).
ORDER

The appeal is dismissed.



		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


